Citation Nr: 1429063	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar.  

2. Entitlement to a compensable initial disability evaluation for hearing loss.

REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These matters were previously remanded by the Board in July 2012.  

The issue of entitlement to service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran's hearing loss was manifested at worst by Level II bilateral hearing acuity.  


CONCLUSION OF LAW

The criteria of the assignment of a compensable initial disability evaluation for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013). 

The appeal arises from the Veteran's disagreement with the initial evaluation assigned to his service-connected disability.  Once service connection has been granted the claim has been substantiated, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as initial rating assigned for disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the Veteran's VA treatment records have been obtained.  Veteran's 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the AOJ attempted to obtain the Veteran's service treatment records (STRs), they were unavailable, as per a March 2010 formal finding of unavailability.  The Veteran has not indicated, and the record does not contain evidence, that he has received private medical treatment for his hearing loss or that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in June 2010 and August 2012.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for purposes of rating hearing loss.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder, conducted an audiological examination of the Veteran, provided audiological findings relevant to the criteria for rating the disability, and noted the functional impact of the Veteran's hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Facts and Analysis

In a June 2010 VA audiological examination, the Veteran reported that his hearing loss causes him to miss what is being said in conversations, and causes him to speak more loudly than others.  The examination results documented a puretone threshold average of 19 for the right ear and 48 for the left ear.  The Maryland CNC speech recognition scores were 88 percent for the right ear and 94 percent for the left ear.  

Applying the method for evaluating hearing loss to the results of the audiological reports reveals Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Also, as pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) have not been shown to be 55 decibels or more, and the pure tone threshold have not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss.  Therefore, Table VIA should not be applied.  See 38 C.F.R. § 4.86.  

Another VA audiological examination was conducted in August 2012.  The examination results documented a puretone threshold average of 16 for the right ear and 41 for the left ear.  The Maryland CNC speech recognition scores were 94 percent bilaterally.  The Veteran reported that his hearing loss causes him to speak loudly when he does not use his hearing aid, and causes frustration.  

Applying the method for evaluating hearing loss to the results of the audiological reports reveals Level I hearing impairment bilaterally.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Moreover, the pure tone thresholds do not meet the criteria for an exceptional pattern of hearing loss, as discussed above, meaning Table VIa is not for application.  See 38 C.F.R. § 4.86.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's hearing loss warrants a compensable rating at any point.  

The Board must also consider whether the case presents an exceptional or unusual disability picture that should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonable describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular rating in this case is adequate.  The Veteran reported hearing loss causing communication problems in that he sometimes speaks loudly or misses what has been said to him.  The Veteran received an audiological examination that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The rating schedule recognizes a veteran's inability to hear words in normal conversation by including speech recognition testing as part of the rating criteria.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

The Veteran has not challenged and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability.  Therefore, referral for extraschedular consideration is not warranted regarding the issue of entitlement to a compensable initial rating for bilateral hearing loss.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not stated and the record does not reflect that his hearing loss renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's hearing loss has not been raised in conjunction with the issue of entitlement to a compensable initial rating for hearing loss.  

Thus, the Board finds that the criteria for a compensable initial rating for the Veteran's hearing loss have not been met at any time.  Accordingly, there is no basis for staged rating of the Veteran's hearing loss, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable initial disability evaluation for hearing loss is denied.  


REMAND

A VA examination concerning the Veteran's residuals of excision of a cyst of the parotid area, left cheek, was conducted in July 2013.  The examiner opined that as the Veteran's service treatment records (STRs) and medical reports from the Veteran's surgical procedure in 1990 are not available, there is insufficient objective information available to link the 1990 procedure with the Veteran's military service.  As such, the examiner concluded that the residuals on the Veteran's left cheek are less likely than not related to military service.  The examiner's rationale did not discuss the Veteran's competent July 2010 lay statement that he was involved in an accident with a military jeep in which he was thrown around, and bit the inside of his jaw, which began to swell.  Because the examiner did not consider the Veteran's lay statements, the examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide medical opinion).  

The Veteran has also reported that he sought treatment at the West Haven VA Medical Center (VAMC), where he was told that a growth in his jaw had become entangled in the nerves in his face, and that removal of the growth would cause nerve damage to the left side of his face as well as a scar.  The July 2012 remand requested that the AOJ attempt to obtain VA medical records from West Haven VA Medical Center pertaining to the Veteran since his discharge from service in 1979.  The claims file does not contain a formal memorialization of this request, and so it is unclear whether the AOJ complied with the remand instruction.  Therefore, the AOJ should attempt to obtain these records upon remand, and formally document all actions taken.  See Stegall v West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all reports of treatment of the Veteran from the VAMC in West Haven, Connecticut, from 1979 to August 2000.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2. Thereafter, schedule the Veteran for a new VA medical examination with an appropriate examiner who has not seen the Veteran before.  After reviewing the claims folder, the examiner must state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's residuals of excision of a cyst of the parotid area, left cheek, was caused by, or was initially manifested during, any incident of the Veteran's active service.  The examiner must specifically discuss the Veteran's July 2010 lay statement contending that he bit the left inner cheek during a jeep accident in service.  The examiner should set forth a complete rationale for any opinion expressed.  

3. After completing all of the above development, readjudicate the claim of entitlement to service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar.  If the benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


